Exhibit 10.49

HEARTLAND PAYMENT SYSTEMS, INC.

2008 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Optionee Name: Robert O. Carr

You have been granted an option to purchase Common Stock of Heartland Payment
Systems, Inc. (the “Company”) as follows:

 

Approval Date:    May 11, 2009 Date of Grant:    May 11, 2009 Exercise Price per
Share:    $8.88 Total Number of Shares Granted:    465,000 Total Exercise Price:
   $4,129,200 Type of Option:    465,000 Shares Nonstatutory Stock Option
Expiration Date:    May 11, 2014 Vesting Commencement Date:   

May 11, 2010

Vesting/Exercise Schedule:    So long as you are in Continuous Service status
with the Company (as defined in the Heartland Payment Systems, Inc. 2008 Equity
Incentive Plan), the Shares underlying this Option shall vest and become
exercisable in accordance with the following schedule and subject to following
condition:     

Date

  

Shares Vesting

  

May 11, 2010

   116,250   

May 11, 2011

   116,250   

May 11, 2012

   116,250   

May 11, 2013

   116,250    Subject to the price of the Company’s Common Stock closing at or
above $26.64 as reported by the New York Stock Exchange for 30 consecutive
trading days at any time before May 11, 2013 (the

 

1



--------------------------------------------------------------------------------

     “Vesting Requirement”). In the event that the Vesting Requirement is
satisfied at any time before May 11, 2013, then all of the Shares underlying
this Option will vest in accordance with the above vesting schedule regardless
of the closing price of the Company’s common stock prior to or subsequent to
satisfying the Vesting Requirement. For the purpose of clarity, if the Vesting
Requirement is satisfied on January 10, 2012, then the 232,500 Shares
underlying this Option will vest and become exercisable on January 10, 2012,
116,250 Shares underlying this Option will vest and become exercisable on
May 11, 2012 so long as you are in Continuous Service status with the
Company at that time and the remaining 116,250 Shares underlying this
Option will vest become exercisable on May 11, 2013 so long as you are in
Continuous Service status with the Company at that time.

Change of Control:

   In the event of a Change of Control (as defined in the Heartland Payment
Systems, Inc. 2008 Equity Incentive Plan), the vesting of the Shares underlying
this Option shall accelerate and this Option shall become immediately
exercisable so long as the above described price per share goal has previously
been achieved in accordance with the above Vesting/Exercise Schedule or the
transaction price is the equivalent of at least $26.64.

Termination Period:

  

This Option may be exercised (as to vested shares only) for (A) one (1) month
after a voluntary termination of Optionee’s employment or consulting
relationship, and (B) three (3) months after an involuntary termination of
Optionee’s employment or consulting relationship except as set out in Section 5
of the Option Agreement (but in no event later than the Expiration Date).

 

Optionee is responsible for keeping track of these exercise periods following
termination for any reason of his or her service relationship with the Company.
The Company will not provide further notice of such periods.

Transferability:

   This Option may not be transferred.

 

-2-



--------------------------------------------------------------------------------

No Employment or Service Contract. In addition, you agree and acknowledge that
your rights to any Shares underlying the Option will be earned only as you
provide services to the Company over time, that the grant of the Option is not
as consideration for services you rendered to the Company prior to your Vesting
Commencement Date, and that nothing in this Notice or the attached documents
confers upon you any right to continue your employment or consulting
relationship with the Company for any period of time, nor does it interfere in
any way with your right or the Company’s right to terminate that relationship at
any time, for any reason, with or without Cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Stock Option Agreement or the
Plan.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Heartland Payment Systems, Inc. 2008 Equity
Incentive Plan and the Stock Option Agreement, both of which are attached and
made a part of this document. You further acknowledge receipt of a copy of the
Plan and the Stock Option Agreement, represent that you have read and are
familiar with their provisions, and hereby accept the Option subject to all of
their terms and conditions.

 

    HEARTLAND PAYMENT SYSTEMS, INC.

/s/ Robert O. Carr

    By:  

/s/ Robert H.B. Baldwin, Jr.

Robert O. Carr     Name:   Robert H.B. Baldwin, Jr.     Title:   President and
Chief Financial Officer

 

   

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by
the IRS, we inform you that any tax advice contained in this communication
(including any attachments) (i) was not intended or written to be used, and
cannot be used, for the purpose of avoiding any tax penalty and (ii) was not
written to promote, market or recommend the transaction or matter addressed in
the communication. Each taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.

 

-3-



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC.

2008 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Heartland Payment Systems, Inc., a Delaware corporation (the
“Company”), hereby grants to Robert O. Carr (“Optionee”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice of Stock Option Grant (the “Notice”), at the exercise
price per Share set forth in the Notice (the “Exercise Price”) subject to the
terms, definitions and provisions of the Heartland Payment Systems, Inc. 2008
Equity Incentive Plan (the “Plan”) adopted by the Company, which is incorporated
in this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Plan.

2. Designation of Option. This Option is intended to be an Incentive Stock
Option as defined in Section 422 of the Code only to the extent so designated in
the Notice, and to the extent it is not so designated or to the extent the
Option does not qualify as an Incentive Stock Option under Applicable Law, then
it is intended to be and will be treated as a Nonstatutory Stock Option.

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 6 of the Plan as follows:

(a) Right to Exercise.

(i) This Option may not be exercised for a fraction of a share.

(ii) In the event of Optionee’s death, Disability or other termination of
employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.

(iii) In no event may this Option be exercised after the Expiration Date of the
Option as set forth in the Notice.



--------------------------------------------------------------------------------

(b) Method of Exercise.

(i) This Option shall be exercisable by execution and delivery of any form of
written notice approved for such purpose by the Company which shall state
Optionee’s election to exercise the Option and the number of Shares in respect
of which the Option is being exercised. Such written notice shall be signed by
Optionee and shall be delivered to the Company by such means as are determined
by the Plan Administrator in its discretion to constitute adequate delivery. The
written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price.

(ii) As a condition to the exercise of this Option and as further set forth in
Section 12.6 of the Plan, Optionee agrees to make adequate provision for U.S.
federal, state, local or foreign tax withholding obligations, if any, which
arise upon the vesting or exercise of the Option, or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. This Option may not be
exercised until such time as the Plan has been approved by the stockholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by the Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which the Option is exercised with respect to such
Shares.

4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:

(a) cash or by check or wire transfer at the time the Option is exercised
(denominated in U.S. dollars);

(b) cancellation of indebtedness;

(c) subject to any requirements of Applicable Laws and if approved by the
Administrator, delivery of Optionee’s promissory note having such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate;

(d) by surrender of other shares (meaning, shares not subject to this Option) of
Common Stock of the Company that have an aggregate Fair Market Value on the date
of surrender equal to the Exercise Price of the Shares as to which the Option is
being exercised. In the case of shares acquired directly or indirectly from the
Company, such shares must have been owned by Optionee for such period of time as
is necessary to avoid the Company’s incurring adverse accounting charges;



--------------------------------------------------------------------------------

(e) through a cashless “net exercise” arrangement pursuant to which the Company
will reduce the number of Shares issued upon exercise by the largest whole
number of Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price; provided that the Company shall accept a cash or other
payment from the Optionee to the extent of any remaining balance of the exercise
price not satisfied by such reduction in the number of whole Shares to be
issued; or

(f) if the Company is at such time permitting broker-assisted sale and
remittance cashless exercises (a “same-day sale”), delivery of a properly
executed exercise notice together with irrevocable instructions to a broker
participating in such cashless brokered exercise program to deliver promptly to
the Company the amount required to pay the exercise price (and applicable
withholding taxes).

5. Termination of Relationship; Early Termination of Option. Following the date
of termination of Optionee’s Continuous Service status for any reason (the
“Termination Date”), Optionee may exercise the Option only as set forth in the
Notice and this Section 5. To the extent that Optionee is not entitled to
exercise this Option as of the Termination Date, or if Optionee does not
exercise this Option within the Termination Period set forth in the Notice or
the termination periods set forth below, the Option shall terminate in its
entirety. In no event, may any Option be exercised after the Expiration Date of
the Option as set forth in the Notice.

(a) Termination. In the event of termination of Optionee’s Continuous Service
status other than as a result of Optionee’s death, Disability or for Cause (each
as defined in the Plan), Optionee may, to the extent Optionee is vested in the
Option Shares at the Termination Date, exercise this Option during the
Termination Period set forth in the Notice.

(b) Other Terminations of Relationship. In connection with any termination other
than a termination covered by Section 5(a), Optionee may exercise the Option
only as described below:

(i) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Continuous Service status as a result of Optionee’s Disability,
Optionee may, but only within six (6) months from the Termination Date, exercise
this Option to the extent Optionee was vested in the Option Shares as of such
Termination Date.

(ii) Death of Optionee. In the event of the death of Optionee (a) during the
term of this Option and while an Employee or Consultant of the Company and
having been in Continuous Service status since the date of grant of the Option,
or (b) within thirty (30) days after Optionee’s Termination Date, the Option may
be exercised at any time within twelve (12) months following the date of death
by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.

(iii) Termination for Cause; Harmful Conduct; Forfeiture. In the event
Optionee’s Continuous Service status is terminated for Cause, or Optionee has
engaged in



--------------------------------------------------------------------------------

Harmful Conduct (as defined in the Plan) at any time during or following the
termination of Optionee’s Continuous Service status, the Option shall terminate
immediately upon such termination for Cause or such date that the Company has
notified Optionee in writing regarding the Harmful Conduct. The Administrator
shall have authority to effect such procedures and take such actions as are
necessary to carry out the legal intent of this Section 5(b)(iii), including
such procedures and actions as are required to cause Optionee to forfeit and
return to the Company unvested Shares purchased under the Option, if applicable,
and/or remit to the Company the taxable income realized upon the exercise of the
Option or the sale of the underlying Shares issued upon exercise of the Option,
as set forth in Section 12.9 of the Plan.

(c) Termination of Option. This Option may terminate prior to its Expiration
Date and prior to the dates specified under Section 5(a) and (b) above under
certain circumstances as set forth in Section 15 of the Plan.

6. Non-Transferability of Option. Except as otherwise set forth in the Notice,
this Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by him or her. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.

7. Tax Consequences. The Company has not provided any tax advice with respect to
this Option or the disposition of the Shares. Optionee should obtain advice from
an appropriate independent professional adviser with respect to the taxation
implications of the grant, exercise, assignment, release, cancellation or any
other disposal of this Option (each, a “Trigger Event”) and on any subsequent
sale or disposition of the Shares. Optionee should also take advice in respect
of the taxation indemnity provisions under Section 8 below. The per share
Exercise Price of the Option is intended to be at least equal to the fair market
value of the Company’s Common Stock at the date of grant. The Company has
attempted in good faith to make the fair market value determination in
compliance with applicable tax law although there can be no certainty that the
IRS will agree. If the IRS does not agree and asserts the fair market value at
the time of grant is higher than the Exercise Price, the IRS could seek to
impose greater taxes on Optionee, including interest and penalties under
Internal Revenue Code Section 409A. While the Company thinks this is an unlikely
event, the Company cannot provide absolute assurance and Optionee may want to
consult Optionee’s own tax adviser with any questions.

8. Optionee’s Taxation Indemnity.

(a) To the extent permitted by law, Optionee hereby agrees to indemnify and keep
indemnified the Company and the Company as trustee for and on behalf of any
affiliate entity, in respect of any liability or obligation of the Company
and/or any affiliate entity to account for income tax or any other taxation
provisions under the laws of Optionee’s country or citizenship and/or residence
to the extent arising from a Trigger Event or arising out of the acquisition,
retention and disposal of the Shares.

(b) The Company shall not be obliged to allot and issue any of the Shares or any
interest in the Shares unless and until Optionee has paid to the Company such
sum as is, in the opinion of the Company, sufficient to indemnify the Company in
full against any liability the



--------------------------------------------------------------------------------

Company has for any amount of, or representing, income tax or any other tax
arising from a Trigger Event (the “Option Tax Liability”), or Optionee has made
such other arrangement as in the opinion of the Company will ensure that the
full amount of any Option Tax Liability will be recovered from Optionee within
such period as the Company may then determine.

9. Data Protection.

(a) To facilitate the administration of the Plan and this Agreement, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about Optionee and to transfer this data to
certain third parties such as brokers with whom Optionee may elect to deposit
any share capital under the Plan. Optionee consents to the Company (or its
payroll administrators) collecting, holding and processing Optionee’s personal
data and transferring this data to the Company or any other third parties
insofar as is reasonably necessary to implement, administer and manage the Plan.

(b) Optionee understands that Optionee may, at any time, view Optionee’s
personal data, require any necessary corrections to it or withdraw the consents
herein in writing by contacting the Company, but acknowledges that without the
use of such data it may not be practicable for the Company to administer
Optionee’s involvement in the Plan in a timely fashion or at all and this may be
detrimental to Optionee.

10. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New
Jersey, without giving effect to principles of conflicts of law.

11. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail. The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

 

OPTIONEE     HEARTLAND PAYMENT SYSTEMS, INC.

/s/ Robert O. Carr

    By:  

/s/ Robert H.B. Baldwin, Jr.

(Signature)      

Robert O. Carr

    Name:   Robert H.B. Baldwin, Jr. (Printed Name)       Dated:   May 11, 2009
    Title:   President and Chief Financial Officer